Exhibit 10.3

 

CONSULTING AND COOPERATION AGREEMENT

 

CONSULTING AND COOPERATION AGREEMENT (“Agreement”) made August 19, 2011 between
Five Star Quality Care, Inc. (“Company”) and  Travis K. Smith  (“Mr. Smith”).

 

RECITAL

 

Mr. Smith was an employee of the Company and its Vice President, General Counsel
and  Secretary until July 29, 2011.  In connection with the termination of his
employment, Mr. Smith and the Company desire to set forth certain
understandings.

 

NOW, THEREFORE, the parties agree as follows:

 

Section 1.  Resignation.  By letter dated June 22, 2011, Mr. Smith resigned as
Vice President, General Counsel and Secretary of the Company and hereby confirms
his resignation from all offices held in the Company and the Company’s
subsidiaries effective July 29, 2011.

 

Section 2.  Cooperation and Consulting.  From and after the date hereof,
Mr. Smith shall reasonably cooperate and consult with the Company and its
subsidiaries with respect to all matters arising during or related to his
employment, including all matters (formal or informal) in connection with any
government investigation, internal investigation, litigation (potential or
ongoing), regulatory or other proceeding which may have arisen or which may
hereafter arise.  Mr. Smith shall make himself available at reasonable times and
on reasonable advance notice.  If the Company requires Mr. Smith to travel, the
Company will reimburse Mr. Smith for all out-of -pocket expenses (not including
lost time or opportunity).

 

Section 3.  Restricted Share Agreements.

 

(a)                               In consideration of Mr. Smith’s agreement in
Section 2 above and provided that Mr. Smith shall, contemporaneously with the
execution of this Agreement, deliver a bank or certified check to the Company in
an amount equal to the estimated withholding tax that will be due upon full
vesting of the shares issued to Mr. Smith under the Restricted Share Agreements
listed on Exhibit A (“Shares”), which, based upon the opening price of the
Company’s shares of common stock on August 9, 2011, has been determined by the
Company to be $17,019.40, the Shares shall be fully vested as of August 9, 2011,
and that the Company shall have no further right to repurchase the Shares
pursuant to Section 2 of the Restricted Share Agreements.

 

(b)                              Mr. Smith acknowledges and agrees that (i) the
Shares have not been registered under the Securities Act of 1933, as amended, or
any state securities laws and may not be sold, pledged, transferred or otherwise
disposed of in the absence of an effective registration statement or an opinion
of counsel acceptable to the Company that registration is not required, and
(ii) any certificate or account statement representing the Shares shall bear a
legend substantially in the following form:

 

THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933.  THE SHARES MAY NOT BE SOLD, TRANSFERRED OR

 

--------------------------------------------------------------------------------


 

ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THESE SHARES
OR AN OPINION OF THE COMPANY’S COUNSEL THAT REGISTRATION IS NOT REQUIRED.

 

(c)                               Mr. Smith understands that he may not purchase
or sell securities of the Company while in possession of material, non-public
information and agrees that the Company’s policies and procedures regarding
insider trading continue to apply to him following termination of his
employment.

 

(d)                              Mr. Smith acknowledges and agrees that he is
responsible for all tax obligations and/or liability created under state and
federal tax laws by virtue of the acceleration of vesting and relinquishing of
the Company’s repurchase right and agrees to indemnify the Company for any tax
liability that may be imposed on it by virtue thereof.

 

Section 4.  Confidential Information.  From and after the date of this
Agreement, Mr. Smith shall not (i) disclose to any person not employed by the
Company or a subsidiary, or not engaged to render services to the Company or a
subsidiary or (ii) use for the benefit of himself or others, any confidential
information of the Company, any of the Company’s subsidiaries or of the
Company’s or any subsidiary’s business, obtained by him, including, without
limitation, “know-how,” trade secrets, details of customers’ or suppliers’
contracts, pricing policies, financial data, operational methods, marketing and
sales information, marketing plans or strategies, development techniques or
plans, plans to enter into any contract with any person or any strategies
relating thereto, technical processes, designs and design projects, and other
proprietary information of the Company or the Company’s subsidiaries or of the
Company’s business or the business of any of the Company’s subsidiaries;
provided, however, that this provision shall not preclude Mr. Smith from
(a) making any disclosure required by law or court order or (b) using or
disclosing information (i) known generally to the public (other than information
known generally to the public as a result of a violation of this Section 4 by
Mr. Smith), (ii) acquired by Mr. Smith independently of his affiliation with the
Company or any of the Company’s subsidiaries, or (iii) of a general nature (that
is, not related specifically to the Company’s business or the business of any of
the Company’s subsidiaries) that ordinarily would be learned, developed or
obtained by individuals similarly active and/or employed in similar capacities
by other companies in the same business as the Company or any of the Company’s
subsidiaries.  Mr. Smith agrees that all confidential information of the Company
and any of the Company’s subsidiaries or shall remain the Company’s or the
Company’s subsidiaries, as the case may be, and to promptly return any
confidential information embodied in any physical or electronic medium to the
owner thereof upon the termination of Mr. Smith’s employment with the Company or
at any other time on request.

 

Section 5.  Rights and Remedies upon Breach of Covenants.  If Mr. Smith
breaches, or threatens to commit a breach of, any of the provisions of Section 4
(the “Restrictive Covenants”), the Company shall have the right and remedy to
have the Restrictive Covenants specifically enforced by any court having equity
jurisdiction, it being acknowledged and agreed that any such breach or
threatened breach will cause irreparable injury to the Company, that such injury
shall be presumed and need not be proven, and that money damages will not
provide an adequate remedy to the Company.  Such rights and remedies shall be
independent of the others and

 

2

--------------------------------------------------------------------------------


 

severally enforceable, and all of which rights and remedies shall be in addition
to, and not in lieu of, any other rights and remedies available to the Company
at law or in equity.

 

Section 6.  Governing Law. This Agreement will be governed by the laws of the
Commonwealth of Massachusetts without regard to conflicts of laws principles
that might lead to the application of the laws of another jurisdiction.

 

Section 7.  Jurisdiction; Service of Process.  Any action or proceeding seeking
to enforce any provision of, or based on any right arising out of, this
Agreement may be brought against either of the parties in the state courts of
Massachusetts or in the United States District Court in Boston, Massachusetts
and each of the parties consents to the jurisdiction of such courts (and of the
appropriate appellate courts) in any such action or proceeding and waives any
objection to venue laid therein. Process in any action or proceeding referred to
in the preceding sentence may be served on either party anywhere in the world.

 

Section 8.  Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement, but in proving this Agreement, it shall not be
necessary to produce more than one of such counterparts.

 

Section 9.  Notices.  All notices, consents, waivers, and other communications
under this Agreement shall be in writing and will be deemed to have been duly
given when (a) delivered by hand, (b) sent by email (with a copy sent by
nationally recognized overnight delivery service) or (c) when sent by nationally
recognized overnight delivery service, in each case to the appropriate addresses
set forth below (or to such other addresses as a party may designate by notice
to the other parties):

 

Mr. Smith:                                                                                     
1622 Matlock Circle

Sandy, UT 84093
email: travisksmith@gmail.com

 

the
Company:                                                                     
Five Star Quality Care, Inc.
400 Centre Street
Newton, MA  02458
Attention: Bruce D. Mackey, Jr.
email: bmackey@fsqc.com

 

with a copy to:

 

Reit Management & Research LLC
255 Washington Street, Suite 300
Newton, MA  02458

Attention: Jennifer B. Clark

email: jclark@reitmr.com

 

Section 10.  Entire Agreement. This Agreement constitutes the entire agreement
between the Company and Mr. Smith with respect to the subject matter and
supersedes all prior written and oral agreements and understandings between the
Company and Mr. Smith with respect

 

3

--------------------------------------------------------------------------------


 

thereto. This Agreement may not be amended except by a written agreement
executed by the party to be charged with the amendment.

 

EXECUTED under seal as of the date first above written.

 

 

Five Star Quality Care, Inc.

 

 

 

 

 

 

 

By:

/s/ Jennifer B. Clark

 

 

Jennifer B. Clark, Assistant Secretary

 

 

 

 

/s/ Travis K. Smith

 

Travis K. Smith

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Restricted Share Agreement between Travis K. Smith and Five Star Quality
Care, Inc. dated November 19, 2007

 

Restricted Share Agreement between Travis K. Smith and Five Star Quality
Care, Inc. dated November 24, 2008

 

Restricted Share Agreement between Travis K. Smith and Five Star Quality
Care, Inc. dated November 19, 2009

 

Restricted Share Agreement between Travis K. Smith and Five Star Quality
Care, Inc. dated November 22, 2010

 

--------------------------------------------------------------------------------